This was a suit to foreclose a mortgage to enforce payment of indebtedness evidenced by a promissory note.
The validity of the mortgage was not attacked by plea or answer. The mortgage appears valid on its face. Evidence offered to support a defense of invalidity was properly rejected, or not considered, as it was outside the issues.
Under the allegations of the bill and proof offered the complainant was only entitled to a decree for $122.55 as solicitor's fees. In all other respects the decree appears to be without error. The Chancellor is directed to modify the decree as to attorney's fees, allowing therefor only the sum of $122.55, whereupon, the decree as so modified shall stand affirmed. It is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.